             Case 1:08-cv-01034-AT Document 708 Filed 06/05/19 Page 1 of 1



CO V I N G TO N                                                       Covington & Burling LLP
                                                                      The New York Times Building
BEIJING    BRUSSELS   DUBAI    JOHANNESBURG    LONDON                 620 Eighth Avenue
LOS ANGELES    NEW YORK       SAN FRANCISCO   SEOUL                   NewYork, NY 10018-1405
SHANGHAI     SILICON VALLEY    WASHINGTON                             T +1 212 8411000



                                                                     June 5, 2019


BY ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

           Re: Floyd v. City ofNew York, 08 Civ. 1034 (AT)

Dear Judge Torres:

        I have appeared as counsel for the plaintiffs in the above-captioned matter. As of June 30,
2019, I will no longer be an attorney at the law firm Covington & Burling LLP. I respectfully
request an order removing my individual appearance from the docket and from the ECF
distribution list for this action.

        My departure will not affect any pending deadlines, nor will it occasion any delay in this
matter. Philip Irwin of Covington & Burling and Darius Charney of the Center for Constitutional
Rights, among others, have already appeared in this action and will continue to represent plaintiff’s
interests.



                                                                     Respectfully submitted,

                                                                     sI Eric Hellerman
                                                                     Eric Hellerman

cc:        Counsel of Record (via ECF)
